Citation Nr: 0606715	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-05 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for disability manifested 
by joint pain of the knees, elbows, and hands.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The veteran had active service from January 1980 to August 
2001.

Initially, the Board of Veterans' Appeals (Board) notes that 
the action requested in its remand of March 2005 has been 
accomplished to the extent possible, and that this case is 
now ready for further appellate review.


FINDING OF FACT

Disability manifested by joint pain of the knees, elbows, and 
hands has not been related to active service.


CONCLUSION OF LAW

Disability manifested by joint pain of the knees, elbows, and 
hands was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised on multiple occasions of the evidence needed to 
substantiate her claim.

First, a November 2001 rating decision and December 2002 
statement of the case advised the veteran that there was no 
current evidence of disability of the knees, elbows, and 
hands, and/or evidence linking disability manifested by joint 
pain of the knees, elbows, and hands to service.

In addition, a March 2004 supplemental statement of the case 
advised the veteran that she had still not submitted evidence 
of chronic disability manifested by joint pain of the knees, 
elbows, and hands that had been related to active service.

Thereafter, following the Board's remand of March 2002, the 
veteran was provided with a May 2005 letter that outlined the 
evidence necessary to substantiate her claim, and the 
respective obligations of the Department of Veterans Affairs 
(VA) and the veteran in obtaining such evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Finally, a November 2005 supplemental statement of the case 
notified the veteran that while recent VA examination had 
revealed current disabilities of the hands, elbows, and 
knees, these disabilities had not been linked by the examiner 
to service.

Although the May 2005 VCAA notice letter came after the 
original rating action that denied the claim in November 
2001, and did not specifically request that appellant provide 
any evidence in the appellant's possession that pertained to 
the claim as addressed in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), as demonstrated from the foregoing 
communications from the regional office (RO) and the Board, 
the Board finds that appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  All the VA requires is that the duty to notify under 
the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding relevant documents that have not already been 
obtained or that are not adequately addressed in documents in 
the claims file.  In addition, neither the veteran nor her 
representative has indicated any intention to provide a 
medical opinion in response to the opinions expressed by the 
May 2005 VA examiner.

Thus, based on all of the foregoing, the Board finds that no 
further notice and/or development of this matter is required 
under the VCAA.

Service medical records reflect that in August 2000, the 
veteran complained of joint pain in the hands, knees, and 
elbows.  

Service physical examination in January of 2001 revealed that 
the veteran complained of intermittent bilateral joint pain 
and wanted treatment for arthritis.  The assessment included 
rule out arthritis.  

VA general medical examination in April 2001 revealed good 
range of motion of the fingers of the hand and no swelling of 
the joints.  Pronation and supination of the hands and wrists 
revealed good range of motion, and good flexion upward and 
extension downward.  Flexion of the elbows was from 0 to 140 
degrees.  The veteran noted that she had some right leg 
tendonitis in the popliteal area of her knee, and motion of 
the right knee was from 0 to 124 degrees, and the left, from 
0 to 126 degrees.  Evaluation of the knees was otherwise 
negative.  The diagnosis included history of tendonitis of 
the right leg which appeared to have resolved.  X-rays of the 
hands, knees, and elbows were interpreted to reveal negative 
findings.

VA general medical examination in October 2002 revealed that 
the veteran's complaints included constant joint pain of the 
knees, hands, and elbows.  Physical examination of the knees 
revealed range of motion from 0 to 150 degrees without 
swelling or tenderness.  Physical examination of the hands 
revealed 90 degrees of flexion at the metacarpal phalangeal 
(MP) joints, 120 degrees at the proximal interphalangeal 
(PIP) joints, and 70 degrees at the distal interphalangeal 
(DIP) joints.  Physical examination of the elbows revealed 
range of motion from 0 to 140 degrees and no tenderness to 
palpation.  The impression included bilateral knee 
sprain/strain, bilateral hand degenerative joint disease per 
X-ray, and bilateral elbow sprain/strain.

VA hand, thumb, and fingers examination in May 2005 revealed 
that the veteran's claims file was reviewed in conjunction 
with this examination and that the examiner was to determine 
the nature and etiology of any disabilities manifested by 
joint pain of the elbows, knees, and hands.  The veteran 
reported that she had been having hand pain for the last 6 to 
7 years, the right greater than the left.  She also noted 
right greater than left elbow pain for the past 6 to 7 years.  
She also complained of bilateral knee pain and stiffness.  
Physical examination of the fingers and wrists revealed 
normal range of motion but manipulation of certain fingers 
produced pain.  Elbow range of motion was from 0 to 125 
degrees on the right and 0 to 130 degrees on the left.  Pain 
was elicited over the epicondyle and extensor muscle mass.  
The right knee range of motion was from 0 to 120 degrees, and 
on the left, 0 to 125.  There was mild effusion on the right 
and none on the left, and there was excessive patella 
translation laterally.  X-rays of the knees were found to 
suggested patellofemoral pain syndrome.  X-rays of the hands 
and elbows were found to be unremarkable.  The assessment 
included right first thumb carpal/metacarpal joint synovitis, 
right index, thumb and ring finger flexor tenosynovitis, left 
index finger tenosynovitis, right lateral epicondylitis, left 
lateral epicondylitis, left patellofemoral subluxation and 
patellofemoral symptoms consistent with patellofemoral 
malalignment, and right patellar subluxation and 
patellofemoral symptoms consistent with patellofemoral 
malalignment.

Private treatment records from June 2005 reflect that the 
veteran was evaluated for knee, elbow, and bilateral hand 
pain.  The assessment was knee, elbow, and right hand MP 
joint pain.  

June 2005 private magnetic resonance imaging (MRI) of the 
left knee was interpreted to reveal an impression of meniscal 
cyst or ganglion at the right knee and ganglion at the left 
knee.

In a supplemental report dated in July 2005, the May 2005 VA 
examiner noted that he had reviewed the veteran's claims 
folder in an effort to determine the etiology of her joint 
pain, and noted that there was also a February 2005 military 
clinic progress note in the veteran's patient file indicating 
that the veteran was evaluated at that time for pain in the 
joints of the right index finger.  The examiner noted that he 
was unable to locate any documentation regarding the left 
hand, right or left lateral epicondylitis, or knee disorders.  
With respect to left and right patellofemoral subluxation, 
the examiner considered this to be due to anatomic 
malalignment and could only speculate as to whether this 
resulted or was aggravated from service.  Regarding 
epicondylitis and any left hand disorder, he noted that these 
may be related based on the veteran's history, however, he 
went on to note in the opinion section of the report that the 
veteran stated that epicondylitis only temporarily occurred 
during service.  The examiner then stated that he did find 
documentation during service of treatment to the right index 
finger, but the date of the entry indicates that this record 
was a post-service treatment record in the veteran's patient 
file.  With respect to the right thumb and remaining fingers, 
the veteran stated that he could only speculate whether these 
were service-related disorders.  


II.  Analysis

The Board has carefully reviewed the evidence of record, and 
first notes that there is satisfactory evidence of current 
diagnoses of disability associated with the veteran's hands, 
elbows, and knees.  Therefore, the Board finds that the 
initial required element of a current disability as to the 
veteran's claim has been established.  In addition, the Board 
finds that the veteran's statements together with 
contemporaneous service medical records dated in August 2000 
and January 2001, establish that the veteran did seek 
treatment on at least two occasions during service for 
complaints of joint pain.  

The Board would further note, however, as has been 
communicated to the veteran on numerous occasions by the RO, 
merely establishing disability and an incident of complaint 
or treatment in service is not enough.

The law further requires that there be medical evidence of a 
link between current diagnoses of disability manifested by 
hand, elbow, and/or knee pain, and service, or in the case of 
arthritis, a period of one year after service.

In this regard, the record reflects that the veteran has been 
unable to provide competent medical evidence linking any 
disorder of the hands, elbows, or knees to service, and 
unfortunately, to the extent VA has made an effort to assist 
the veteran through medical opinion linking current 
disability and service, that evidence has not done so.  More 
specifically, after reviewing pertinent files and examining 
the veteran in May 2005, the May 2005 examiner in essence 
concluded in July 2005, that with the exception of the right 
index finger, he could not relate any current disability of 
the hands, elbows, or knees without resorting to speculation.  
As for the right index finger, while the Board finds that the 
examiner's opinion may have been sufficient to link right 
index finger tenosynovitis to service if it had been based on 
an accurate premise, since it was instead based on an 
erroneous assumption (that there was treatment to the right 
index finger during service), the opinion has no probative 
value as to the existence of a link between the veteran's 
right index finger disability and service.  

In addition, with respect to the veteran's left and right 
patellofemoral subluxation, the examiner considered this to 
be due to anatomic malalignment and that he could only 
speculate as to whether this resulted or was aggravated from 
service.  

While the Board recognizes that the May 2005 VA examiner's 
opinions are not models of clarity, rationales are given for 
why the examiner does not opine a relationship between his 
diagnoses and service, and neither the Board nor veteran has 
sufficient expertise to dispute these conclusions.  The Board 
would also note that as a layperson, the veteran is not 
competent to attribute any joint disability or symptoms to a 
particular cause.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Finally, although the Board also notes that the veteran had 
service in the Persian Gulf, the presumptive provisions 
relating to the Persian Gulf do not help her claim since the 
veteran's joint problems have been attributed to known 
clinical diagnoses.  See 38 C.F.R. § 3.317(a)(1)(ii) (2005).

Thus, based on all of the foregoing, the Board finds that a 
preponderance of the evidence is against entitlement to 
service connection for disability manifested by joint pain of 
the knees, elbows, and hands. 


ORDER

The claim for service connection for disability manifested by 
joint pain of the knees, elbows, and hands is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


